Citation Nr: 1739467	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-33 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a claim for service connection for erectile dysfunction.

3. Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board previously remanded these matters in March 2016 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims are again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

As alluded to above, the Board remanded these matters to afford the Veteran another hearing.  The Veteran had previously testified at a hearing before the undersigned Veterans Law Judge in December 2015, but due to a malfunction by the Digital Audio Recording System (DARS) a transcript could not be manufactured.  The Veteran was informed of this malfunction and offered the opportunity for a new hearing in a January 2016 letter.  In a February 2016 response, the Veteran indicated that he desired a Board hearing at his local VA office (Travel Board hearing).   

As mandated by the Board's March 2016 remand directives, the AOJ notified the Veteran in March and April 2017 that he was scheduled for a Travel Board hearing on April 24, 2017.  The Veteran, however, did not appear for the scheduled hearing.  Instead, in a May 2017 statement, the Veteran indicated that he injured himself on April 23, 2017, and was unable to make the scheduled Travel Board hearing.  Therefore, he requested that his hearing be rescheduled.  Since the Veteran has shown good cause as to why he was unable to attend the scheduled April 24, 2017 Travel Board hearing, he should be afforded another opportunity to appear at a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel Board hearing in accordance with his request.  Notify him of the date, time and location of this hearing.  Put a copy of this letter in his claims file.  If, for whatever reason, he changes his mind and elects not to have this hearing or fails to report for it on the date scheduled, then also document this in his claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




